Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26-37 and 40-50 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “a control logic component comprising a network convergence protocol (NCP) layer component configured to generate packet data based on different radio access technologies, including a 5G millimeter wave RAT, by generating a NCP layer protocol data unit (PDU) in response to receiving a NCP layer service data unit (SDU) of a first RAT, and in response to receiving the NCP layer PDU generate the NCP layer SDU of the first RAT, generating another NCP layer PDU in response to a fallback operation and receiving another NCP layer SDU of a second RAT that is different from the first RAT from a network device, and generate the another NCP layer SDU of the second RAT in response to receiving the another NCP laver PDU and the fallback operation, wherein in response to the fallback operation the control logic component of the NCP layer controls one or more of: retransmissions, reordering processes, or duplicate elimination / discarding operations”.  


.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






Joshua Smith  
/J.S./  
9-7-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477